EXHIBIT THIS NOTE AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD, TRANSFERRED, OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR RECEIPT BY THE MAKER OF AN OPINION OF COUNSEL IN THE FORM, SUBSTANCE AND SCOPE REASONABLY SATISFACTORY TO THE MAKER THAT THIS NOTE AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION HEREOF MAY BE SOLD, TRANSFERRED,OR OTHERWISE DISPOSED OF, UNDER AN EXEMPTION FROM REGISTRATION UNDER THE ACT AND SUCH STATE SECURITIES LAWS. CORDEX PHARMA, INC. Senior Secured Convertible Promissory Note due March 31, 2010 (Bridge Note) No. A-3 $ Dated:February , 2010 For value received, CORDEX PHARMA, INC., a Nevada corporation (the “Maker”), hereby promises to pay to the order of (together with its successors, representatives, and permitted assigns, the “Holder”), in accordance with the terms hereinafter provided, the principal amount of ($), together with interest thereon.Concurrently with the issuance of this Note, the Maker is issuing separate senior secured convertible promissory notes (together with the Existing Notes, the “Other Notes”) to separate purchasers (the “Other Holders”) pursuant to the Extension and Bridge Funding Agreement (as defined in Section 1.1 hereof). All payments under or pursuant to this Note shall be made in United States Dollars in immediately available funds to the Holder at the address of the Holder first set forth above or at such other place as the Holder may designate from time to time in writing to the Maker or by wire transfer of funds to the Holder’s account, instructions for which are attached hereto as Exhibit A.The outstanding principal balance of this Note shall be due and payable on March 31, 2010 (the “Maturity Date”) or at such earlier time as provided herein. ARTICLE I Section 1.1Purchase Agreement.This Note has been executed and delivered pursuant to the Extension and Bridge Funding Agreement, dated as of the date hereof, by and among the Holder, the Maker and the other parties thereto (the “Extension Agreement”).The Extension Agreement, among other things, amends certain terms of the notes (the “Existing Notes”) issued pursuant to the Note and Warrant Purchase Agreement, dated as of
